MEMORANDUM **
Yongmo Huang, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ adoption and affirmance of an immigration judge’s decision granting his application for withholding of removal and denying his applications for asylum and protection under the Convention Against Torture. He contends that the Board and the immigration judge erred in finding that his asylum application was untimely because his testimony as to this issue was not credible and he failed to establish that he filed the application within one year of his arrival in the United States, as required by 8 U.S.C. § 1158(a)(2)(B). Section 1158(a)(3) deprives us of jurisdiction to review these factual determinations. Cf. Ramadan v. Gonzales, 479 F.3d 646, 654 (9th Cir.2007) (holding that REAL ID Act restored court of appeals’ jurisdiction to review mixed question of fact and law such as determination that untimely filing of asylum application not excused by changed circumstances).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.